Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP H04-105218.
Re clm 1, JP’218 discloses a rotation induction device (Fig. 1) for a vehicle, comprising: an upper case member (C) having a piston rod (R, Fig. 3) disposed therethrough; a lower case member (B), disposed under the upper case member, having the piston rod disposed therethrough; a center plate (D), disposed between the upper and lower case members such that the piston rod passes through the center plate, configured to induce either one or both of the upper and lower case members to rotate; and an inflow prevention part (for example 25, 28 and 46), formed in the upper and lower case members, configured to block the inflow of foreign matters, wherein each of the upper case member, the lower case member, and the center plate is composed of a synthetic resin material ([0030]).
Re clm 2¸ JP’218 further discloses the upper case member comprises: an upper through-part having an upper hole (40) formed in a center thereof such that the piston rod passes through the upper hole; an upper cover (41) extended outward from the upper through-part, and configured to cover the top of the center plate; and an upper protrusion (44) protruding downward from the upper cover, and configured to restrict movement of the center plate.
Re clm 3, JP’218 further discloses the lower case member comprises: a lower through-part having a lower hole (20) formed in a center thereof such that the piston rod passes through the lower hole; a lower cover (21) extended outward from the lower through-part, and configured to cover the bottom of the center plate; and a lower protrusion (25) protruding upward from the lower cover, and configured to restrict movement of the center plate.
Re clm 7, JP’218 further discloses a push prevention part (surface of hole 40) formed in the upper case member to prevent the push of the upper case member.
Re clm 11, JP’218 discloses a rotation induction device (Fig. 1) for a vehicle, comprising: a first synthetic resin material member (C; [0030]) having a piston rod (R) disposed therethrough; a second synthetic resin material member (B), disposed under the first synthetic resin material member, having the piston rod disposed therethrough; a third synthetic resin material member (D), disposed between the first and second synthetic resin material members such that the piston rod passes through the third synthetic resin material member, configured to induce either one or both of the first and second synthetic resin material members to rotate; and an inflow prevention part (for example, 25, 28 and 46), formed in the first and second synthetic resin material members, configured to block the inflow of foreign matters.
Re clm 12, JP’218 further discloses the first synthetic resin material member is an upper case member (C), the second synthetic resin material member is a lower case member (B), and the third synthetic resin material member is a center plate (D).
Re clm 13, JP’218 further discloses the first synthetic resin material member comprises: an upper through-part having an upper hole (40) formed in a center thereof such that the piston rod passes through the upper hole; an upper cover (41) extended outward from the upper through-part, and configured to cover the top of the third synthetic resin material member; and an upper protrusion (44) protruding downward from the upper cover, and configured to restrict movement of the third synthetic resin material member.
Re clm 14, JP’218 further discloses the second synthetic resin material member comprises: a lower through-part having a lower hole (20) formed in a center thereof such that the piston rod passes through the lower hole; a lower cover (21) extended outward from the lower through-part, and configured to cover the bottom of the third synthetic resin material member; and a lower protrusion (25) protruding upward from the lower cover, and configured to restrict movement of the third synthetic resin material member.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP H04-105218 as applied to claim 1 above, and further in view of Morishige U.S. 2014/0270609.
Re clm 4 and 15, JP’218 further discloses the inflow prevention part comprises: a prevention hook part (49) extended downward from an edge of the upper case member; a prevention locking part (formed at least partially by 27b and surface below 27b) formed at an edge of the lower case member, and formed as a groove to which the prevention hook part is locked and fixed.
JP’218 does not disclose a prevention dropping part extended from a bottom of the lower case member, and configured to drop foreign matters, introduced into the prevention locking part, downward.
Morishige teaches a similar device comprising a prevention dropping part (portion of 3 at C, Fig. 4; 50, Fig. 9) extended from a bottom of the lower case member, and configured to drop foreign matters, introduced into the prevention locking part, downward for the purpose of preventing washing water from a high pressure washer from invading the bearing space ([0064]).
It would have been obvious to one of ordinary skill in the art to modify JP’218 and provide a prevention dropping part extended from a bottom of the lower case member, and configured to drop foreign matters, introduced into the prevention locking part, downward for the purpose of preventing washing water from a high pressure washer from invading the bearing space.
Re clm 5, the improvement of Morishige further discloses the prevention hook part has a hook inclined surface (inclined surface just below 30, Fig. 4) formed thereon, and the prevention dropping part has a dropping inclined surface (surface opposite the inclined surface just below 30; 50, Fig. 9) facing the hook inclined surface to correspond to the hook inclined surface.
Re clm 6, JP’218 further discloses the inflow prevention part further comprises: a pair of prevention lower protrusions (25 and 28) protruding upward from the lower case member; and a prevention upper protrusion (46) protruding downward from the upper case member, inserted between the prevention lower protrusions, and configured to prevent the inflow of foreign matters.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over JP H04-105218 as applied to claim 1 above, and further in view of Lutz U.S. 2014/0010491.
	JP’218 discloses all the claimed subject matter as described above.
	Assuming JP’218 does not disclose a push prevention part via the surface of hole 40: 
	Re clm 7¸ JP’218 does not disclose a push prevention part formed in the upper case member to prevent the push of the upper case member.
Lutz discloses a similar bearing comprising a push prevention part (16) formed in the upper case member to prevent the push of the upper case member for the purpose of positioning and centering the bearing relative to other elements ([0026]).
It would have been obvious to one of ordinary skill in the art to modify the device of JP’218 and provide a push prevention part formed in the upper case member to prevent the push of the upper case member for the purpose of positioning and centering the bearing relative to other elements.
Re clm 8, the improvement of Lutz further discloses the push prevention part comprises a plurality of push prevention parts (16s), each spaced apart from another, protruding toward the piston rod.
Re clm 9, the improvement of Lutz further discloses the push prevention parts are formed in a circumferential direction (16s have a circumferential width; 16s are disposed in a circumferential array) along an inner circumferential surface of the upper case member.
Re clm 10, the improvement of Lutz further discloses the push prevention parts are formed in a top-to-bottom direction (16s extend vertically) along an inner circumferential surface of the upper case member.

Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656